The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s RCE dated 06/14/2022.
4.	Claims 1-20 are currently pending.
5.	Claims 1-13 have been withdrawn.
6.	Claims 14, 17, and 20 have been amended.

Continued Examination Under 37 CFR 1.114
7.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 17:
	Claim 17 includes the limitation “wherein the inert gas supplier is connected directly to an intermediate point in the exhaust piping”. Nowhere does the specification support the supplier being connected directly. The only depiction of the inert gas supplier (figure 9) shows 80 connected to the exhaust piping via an intermediate pipe. Furthermore, the specification certainly does not set forth that the inert gas supplier is connected to an intermediate point in the exhaust piping. The connection may just as well be formed on the exterior of the exhaust piping or some other infinite variation of connection orientations. It is emphasized that fig 9 is NOT a detailed structural depiction. 
Regarding claims 18-19:
	Claims 18-19 are rejected at least based on their dependency from claim 17.
10.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

11.	Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17:
	Claim 17 includes the limitation “wherein the inert gas supplier is connected directly to an intermediate point in the exhaust piping”. It is unclear how a gas supplier could possibly be connected directly to an intermediate point in the exhaust piping. Specifically, some structure must exist in order to provide the connection (whether it be a screw, solder, intermediate flanges/piping, or some other connecting structure). For purposes of prosecution on the merits, examiner is interpreting this limitation to mean “wherein the inert gas supplier is connected portion of the exhaust piping”
Regarding claims 18-19:
	Claims 18-19 are rejected at least based on their dependency from claim 17.

Claim Rejections - 35 USC § 102
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

13.	Claim(s) 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arai et al (US 2018/0155836).
Regarding claim 17:
	Arai teaches a substrate processing apparatus (substrate processing apparatus) [fig 1 & 0017] comprising: a remote plasma unit (remote plasma unit, 42) [fig 1 & 0021]; a chamber (chamber, 12) connected to the remote plasma unit (42) [fig 1 & 0017]; a susceptor (stage, 16) provided in the chamber (12) [fig 1 & 0017]; an exhaust component (exhaust duct, 30) that provides an exhaust flow passage of a gas supplied to the chamber [fig 1 & 0018-0019]; and an inert gas supplier (46) connected to the exhaust component (see fig 1) [fig 1 & 0030], wherein the exhaust component (exhaust duct, 30) comprises an exhaust piping (body of 30) [fig 1 & 0018-0019], and wherein the inert gas supplier (46) is connected to an intermediate portion of the exhaust piping (all components of the apparatus (including the inert gas supplier and exhaust component) are connected) [fig 1 & 0030].
The claim limitations “wherein the inert gas supplier supplies an inert gas to the exhaust flow passage” do not impart any additional structure.  Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). 
Regarding claim 18:
	Arai teaches a first gas source (54) [fig 1]. 
The claim limitations “configured to supply an NF.sub.3 gas to the remote plasma unit” do not impart any additional structure.  Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). 
Regarding claim 19:
	Arai teaches a second gas source (44) configured to supply TEOS (TEOS) to the chamber (12) [fig 1 & 0030].
The claim limitations “configured to supply an NF.sub.3 gas to the remote plasma unit” do not impart any additional structure.  Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). 

Claim Rejections - 35 USC § 103
14.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	Claims 14-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al (US 2018/0155836) in view of Nguyen et al (US 2014/0374024) and [Kawata et al (US 5,338,363) OR Ito et al (US 9,518,322)].
Regarding claim 14:
	Arai teaches a substrate processing apparatus (substrate processing apparatus) [fig 1 & 0017] comprising: a susceptor (stage, 16) [fig 1 & 0017]; an exhaust duct (exhaust duct, 30) surrounding the susceptor (16) in plan view (see fig 1) [fig 1 & 0019]; an exhaust piping (gas exhaust part, 24) that provides an exhaust route communicating with an inside of the exhaust duct (30) [fig 1 & 0018-0019]; and a cleaning gas source (44), and a piping (40) that supplies a gas from the cleaning gas source (a cleaning gas is supplied) [fig 1 & 0021]. 
	Arai does not specifically teach a piping that connects the cleaning gas source to the exhaust duct through a through-hole in the exhaust duct.
	Nguyen teaches a piping (224 or 408/410) that supplies a gas from the cleaning gas source (146) to the exhaust duct (exhaust port, 236) through a through-hole in the exhaust duct (see fig 2 or 4) [fig 2, 4 & 0031].
	Arai and Nguyen are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the exhaust duct of Arai’s piping that supplies cleaning gas through a through-hole in the exhaust duct, as in Nguyen, to facilitate the removal of particles formed [Nguyen – 0031].
	Arai modified by Nguyen does not specifically teach the through-hole being in an upper surface of the exhaust duct.
	Kawata teaches a through-hole (25) being in an upper surface of the exhaust duct (see fig 10) [fig 6 and 10].
	Similarly, Ito teaches a through-hole (plurality of holes formed within 612) being in an upper surface of the exhaust duct (see fig 9) [fig 9 & col 9, lines 48-52].
Modified Arai and Kawata/Ito are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the through-hole of modified Arai to be located in the upper surface of the exhaust duct, as in Kawata/Ito, to accelerate and guide the process gas toward the exhaust [Kawata – col 9, lines 58-68] and/or to allow for temperature control of the chamber [Ito – col 10, lines 4-23].
Regarding claim 15:
	Modified Arai teaches the upper surface of the exhaust duct (236) comprises a plurality of through-holes (inlet of 408/410) [Nguyen – fig 4 & 0034].
Regarding claim 16:
	Arai teaches the cleaning gas source (44) supplies the gas to a remote plasma unit (remote plasma unit, 42) before it is supplied to the exhaust duct (30) [fig 1 & 0021].
Regarding claim 20:
	Modified Arai teaches the exhaust duct comprises four through-holes (25) provided at equal intervals (substantially at regular intervals) [Kawata – fig 6 & col 9, lines 3-12].
17.	Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al (US 2018/0155836) in view of Yamamuka et al (US 2002/0023588).
Regarding claim 17:
	Arai teaches a substrate processing apparatus (substrate processing apparatus) [fig 1 & 0017] comprising: a remote plasma unit (remote plasma unit, 42) [fig 1 & 0021]; a chamber (chamber, 12) connected to the remote plasma unit (42) [fig 1 & 0017]; a susceptor (stage, 16) provided in the chamber (12) [fig 1 & 0017]; an exhaust component (exhaust duct, 30) that provides an exhaust flow passage of a gas supplied to the chamber [fig 1 & 0018-0019]; and an inert gas supplier (46) connected to the exhaust component (see fig 1) [fig 1 & 0030], wherein the exhaust component (exhaust duct, 30) comprises an exhaust piping (body of 30) [fig 1 & 0018-0019].
	Arai does not specifically teach the inert gas supplier is connected to an intermediate portion of the exhaust piping.
	Yamamuka teaches an inert gas supplier (7a) is connected to an intermediate portion of the exhaust piping (2a) [fig 3 & 0081, 0104].
	Arai and Yamamuka are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the exhaust piping of Arai to include an inert gas supplier connected thereto, as in Yamamuka, to control the directionality of the flow rate of the process gas in order improve film quality [Yamamuka – 0086].
The claim limitations “wherein the inert gas supplier supplies an inert gas to the exhaust flow passage” do not impart any additional structure.  Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). 
Regarding claim 18:
	Arai teaches a first gas source (54) [fig 1]. 
The claim limitations “configured to supply an NF.sub.3 gas to the remote plasma unit” do not impart any additional structure.  Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). 
Regarding claim 19:
	Arai teaches a second gas source (44) configured to supply TEOS (TEOS) to the chamber (12) [fig 1 & 0030].
The claim limitations “configured to supply an NF.sub.3 gas to the remote plasma unit” do not impart any additional structure.  Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). 

Response to Arguments
18.	Applicant’s arguments, see Remarks, filed 05/23/2022, with respect to the rejection of claim(s) 17-20 under 35 USC 102(a)(1) have been fully considered but are not persuasive.
	Applicant argues that Arai does not disclose that the inert gas supplier is connected directly.
	In response, it is noted that this limitation has necessitated a 35 USC 112(a) and 112(b) rejection. As such, the limitations have been interpreted absent the word “direct”. Arai meets the limitations as interpreted. Additionally, Yamamuka teaches the limitations of the claim.
19.	Applicant's arguments, see Remarks, filed 05/23/2022, with respect to the rejection of claim(s) 14-16 under 35 USC 103 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
The teachings of Kawata et al (US 5,338,363) OR Ito et al (US 9,518,322) remedy anything lacking in the combination of references as applied above to the amended claims.

Conclusion
20.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Harvey et al (US 2004/0200499) and 	Choi (US 2006/0266288) and teach a cleaning gas supply configured to supply a cleaning gas to the exhaust duct [fig 1A and 2, respectively].
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081. The examiner can normally be reached Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718